                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jamekia Duprell Hines                                             Docket No. 4:10-CR-80-2FL

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Jamekia Duprell Hines, who, upon an earlier plea of guilty to
Distribution of 5 Grams or More of Cocaine Base (Crack) and Aiding and Abetting, in violation of 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2, was sentenced by the Honorable Louise W. Flanagan, U.S. District
Judge, on August 7, 2012, to the custody of the Bureau of Prisons for a term of 86 months. A Motion for
Revocation was held before Your Honor on July 3, 2019, and Hines was sentenced to a 1-day term of
imprisonment. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 13 months.

Jamekia Duprell Hines was released from custody on July 3, 2019, at which time the term of supervised
release commenced.

On September 23, 2019, a Violation Report was submitted to the Court after Hines tested positive for
marijuana. At that time, it was recommended no action be taken to afford Hines the opportunity to return
to substance abuse treatment.

On January 23, 2020, a Violation Report was submitted to the Court after Hines failed to report for two
surprise urinalysis screenings and tested positive for marijuana. At that time, it was recommended that no
action be taken to afford Hines the opportunity to continue participating in substance abuse treatment.

On February 18, 2020, a Petition for Action was approved by the Court placing Hines on a curfew and
electronic monitoring for a period not to exceed 30 consecutive days as the result of a positive urinalysis
screening for marijuana.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On February 27, 2020, Hines submitted to a urinalysis screening which was confirmed positive for
marijuana by Alere Laboratories on March 6, 2020.

On March 6, 2020, Hines was confronted with his violation conduct, at which time he admitted his
wrongdoings. Hines was verbally reprimanded for his violation conduct, expressed remorse, and his current
course of treatment has been increased, yet again. Therefore, as a sanction for the violation conduct, it is
respectfully recommended that Hines be placed on a curfew to be determined by the probation office, and
to be monitored with Location Monitoring: Radio Frequency equipment for an additional 30 days to run at
the expiration of his current term. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.
Jamekia Duprell Hines
Docket No. 4:10-CR-80-2FL
Petition For Action
Page 2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ David W. Leake                                   /s/ Jay Kellum
David W. Leake                                       Jay Kellum
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5109
                                                     Executed On: March 10, 2020

                                       ORDER OF THE COURT

                                 19th
Considered and ordered this _________    day of ____________________,
                                                    March             2020, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
